366 So. 2d 1108 (1979)
Teri Lynn BYRD, a minor, etc.
v.
ALABAMA FARM BUREAU MUTUAL CASUALTY INSURANCE COMPANY, a corporation.
Brenda W. BYRD
v.
ALABAMA FARM BUREAU MUTUAL CASUALTY INSURANCE COMPANY, a corporation.
77-428, 77-428A.
Supreme Court of Alabama.
January 26, 1979.
*1109 H. Darden Williams and George L. Stevens, Jr., of Rutledge, Williams, Williams & Norton, Anniston, for appellants.
John M. Milling, Jr. and Harry Cole, of Hill, Hill, Carter, Franco, Cole & Black, Montgomery, for appellee.
MADDOX, Justice.
This appeal involves a dispute between the parties where there was uninsured motorist coverage provided by an insurance policy.
Curtis L. Byrd owned and operated an automobile, in which Brenda W. Byrd and Teri Lynn Byrd were passengers, when he struck a bridge support on Alabama Highway 202 in Calhoun County. He was killed; his wife, Brenda, and his daughter, Teri Lynn, the appellants, were severely injured.
At the time of the accident, there was in full force and effect an automobile liability insurance policy issued by appellee, Alabama Farm Bureau Mutual Casualty Insurance Company, to Curtis L. Byrd, which was applicable to the automobile which he operated at the time of the accident.
The trial judge granted the insurance company's motion for a summary judgment and held that the appellants were precluded from recovery for their injuries under the uninsured motorist provisions of the policy. In effect, the trial court followed Lammers v. State Farm Mutual Automobile Insurance Co., 48 Ala.App. 36,261 So.2d 757, cert. denied 288 Ala. 745, 261 So. 2d 766 (1972). The appellants believe that the Lammers opinion is wrong and they urge this Court to overrule it.
Appellants contend that the term "uninsured motorist vehicle" as it appears in § 32-7-23, Code 1975, means a motor vehicle with respect to the use of which there is no bodily injury bond or insurance policy in a solvent company applicable at the time of the accident to compensate the injured person asserting coverage. They say that since they are excluded from coverage under the liability provisions of the policy, there was no bodily injury bond or insurance policy in a solvent company applicable at the time of the accident to compensate them for their injuries; therefore, Curtis L. Bryd was "an uninsured motorist," and the vehicle which he operated was "an uninsured motor vehicle" within the language of § 32-7-23, Code 1975.
The question presented on this appeal was decided in Lammers, supra. We affirm.
AFFIRMED.
TORBERT, C. J., and JONES, SHORES and BEATTY, JJ., concur.